Citation Nr: 0931634	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant is seeking entitlement to VA death benefits as 
the surviving spouse of an individual who she claims had 
service in the United States Armed Forces, Far East (USAFFE), 
during World War II.  The decedent's service has not been 
verified by the National Personnel Records Center (NPRC).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the RO in Manila, 
Philippines which held that the appellant did not have legal 
entitlement to VA death benefits because the decedent did not 
have qualifying military service.

On her February 2008 substantive appeal, via VA Form 9, the 
appellant indicated she wanted to testify before a Veterans 
Law Judge at a hearing in Washington, DC.  Such a hearing was 
scheduled, but the appellant failed to report.


FINDINGS OF FACT

In June 2006, the National Personnel Records Center certified 
that the decedent did not have service as a member of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the U. S. Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have 
not been met.  38 U.S.C.A. §§ 101(2), 107, 1521 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant with pre-adjudication notice by 
a letter dated in May 2006.  Notice addressing the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim was sent in November 2008, after the 
initial adjudication of the appellant's claim.  The Board 
finds no prejudice to the appellant in proceeding with the 
present decision, since the claim herein is being denied and 
such issues are moot.

VA has assisted the appellant in obtaining evidence.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Analysis

As noted, the appellant is seeking entitlement to VA benefits 
as the surviving spouse of an individual who is alleged to 
have had service in the USAFFE during World War II.  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.  Persons with service in the USAFFE, including 
the recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, DIC, or burial benefits, VA may accept evidence 
of service submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The appellant has submitted various documents regarding the 
decedent's service.  The first is a document, dated in May 
1992, from the government of the Republic of the Philippines.  
In that document, officials of the Philippine Department of 
National Defense certified that the decedent served with A 
Co, 1st Bn, 21st Inf Div. from November 1941 to April 1946, 
and his military status was USAFFE.  A virtually identical 
document, except for a date of November 2001, is also in the 
file.  The first two documents that the appellant submitted 
were not from the United States government.  

The appellant has also submitted an Affidavit for Philippine 
Army Personnel, dated in March 1946, signed by W.N.S. of the 
United States Army, reflecting that the decedent was a USAFFE 
reservist assigned to A Co, 1st Bn, 21st Inf Div. in November 
1941.

In March 2007, the appellant submitted a letter from the 
United States National Archives and Records Administration, 
which stated, 

This is in response to your letter of 
November 29, 2006, seeking confirmation 
of the military service of your husband, 
[the decedent], in World War II.  From 
November 1941 to January 1942 he was with 
A Company, 1st Battalion, 21st Infantry 
Regiment, 21st Infantry Division; and 
from March 1945 to March 1946 he was with 
Headquarters and Service Company, 2nd 
Engineer Construction Battalion.  A 
roster of either of those units might 
bring the confirmation that you are 
seeking.

The RO contacted the United States National Personnel Records 
Center (NPRC) and asked that agency to report whether the 
decedent had service that constituted recognized service in 
the Armed Forces of the United States for purposes of 
eligibility for VA benefits.

The evidentiary record contains a certification from the 
NPRC, dated in June 2006, which certifies that the decedent 
did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  This 
certification is binding on VA, and VA has no authority to 
change or amend the finding.  See Duro, supra.  Moreover, the 
appellant has provided no further evidence which would 
warrant a request for re-certification from the service 
department regarding the decedent's service.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board does not doubt the appellant sincerely believes she 
is entitled to death benefits as the surviving spouse of the 
decedent.  However, where the service department records fail 
to show threshold eligibility, the claim lacks legal merit or 
legal entitlement, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the 
decedent's service does not meet the criteria described, the 
appellant does not meet the basic eligibility requirements 
for death benefits, and the claim must be denied based upon a 
lack of entitlement under the law.

ORDER

The claim of basic eligibility for VA death benefits is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


